Citation Nr: 0614550	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-34 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

2.  Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974 with additional service in the Army National 
Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
2000, January 2003, and September 2003 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In connection with this appeal the veteran and his spouse 
testified at a personal hearing before an acting hearing 
officer at the RO in June 2004 and the undersigned Veterans 
Law Judge sitting at Newark, New Jersey, in January 2006; 
transcripts of both hearings are associated with the claims 
file.  

The Board observes that a May 2003 rating decision denied 
entitlement to service connection for residuals of a left 
elbow fracture.  The veteran perfected his appeal as to this 
issue; however, at his January 2006 Board hearing, he stated 
that he did not wish to pursue such claim.  Therefore, the 
veteran's claim of entitlement to service connection for 
residuals of a left elbow fracture is considered withdrawn 
and is no longer before the Board for appellate review.  See 
38 C.F.R. § 20.204 (2005). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The evidence of record does not show that the veteran has 
a service-connected disability resulting in the loss, or 
permanent loss of use, of one or both feet or one or both 
hands; permanent impairment of vision in both eyes; or, 
ankylosis of one or both knees or one or both hips.

3.  The evidence of record shows that the veteran's service-
connected back disability has resulted in the loss of use of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met. 38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 
3.808 (2005).

2.  The criteria for assistance in acquiring specially 
adapted housing have been met.  38 U.S.C.A. § 2101(a) (West 
2002); 38 C.F.R. § 3.809 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

As the Board's decision to grant entitlement to specially 
adapted housing herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the VCAA and the implementing regulations with 
respect to this issue.  Regarding the veteran's claim of 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only, the Board finds that, for the 
reasons discussed below, VA has complied with its duties to 
notify and assist. 

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran filed his claim of entitlement to assistance in 
acquiring automobile and adaptive equipment or for adaptive 
equipment only in October 2000, prior to the enactment of the 
VCAA.  The initial unfavorable decision was issued in January 
2003; however, the veteran was not provided with proper VCAA 
notice prior to the issuance of such decision.  In Pelegrini, 
the Court set out that the claimant need only be provided 
VCAA notice and an appropriate amount of time to respond, 
followed by proper subsequent VA process.  See Pelegrini II 
at 120-123; see also 38 C.F.R. § 20.1102 (2005) (harmless 
error); Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  In this case, after VCAA 
notice was provided in June 2005, the veteran and his spouse 
offered testimony before the undersigned Veterans Law Judge 
such that he had an opportunity to respond to the remedial 
VCAA notice as well as offer additional information and 
evidence prior to Board review of the merits of his claim.  
Therefore, despite the defect in the timing of VCAA notice, 
the Board finds that no prejudice will result to the veteran 
in deciding his claim herein.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the letter sent 
to the veteran in June 2005 advised him of the evidence that 
VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  Moreover, 
such letter informed him of what evidence was needed to 
substantiate his claim of entitlement to assistance in 
acquiring automobile and adaptive equipment or for adaptive 
equipment only.  Pertinent to the fourth element, the June 
2005 letter advised the veteran that, if he had any evidence 
in his possession that pertained to his claim, to send it to 
VA.  For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, while regarding entitlement to 
assistance in acquiring an automobile and adaptive equipment 
or for adaptive equipment only, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date if such benefit were to be granted.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, 
because the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
assistance in acquiring automobile and adaptive equipment or 
for adaptive equipment only, any question as to the 
appropriate effective date to be assigned is moot.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claim.

With respect to VA's duty to assist, the Board observes that 
VA treatment records as well as numerous VA examination 
reports were reviewed by both the RO and the Board in 
connection with adjudication of the veteran's claim.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.  In this regard, the Board notes 
that, in an October 2000 statement, the veteran indicated 
that he was unemployed and receiving Social Security 
Administration (SSA) disability benefits.  However, there are 
no medical records from SSA contained in the claims file.  
For the following reasons, the Board finds that a remand is 
not necessary to obtain such outstanding SSA records.  
Section 5103A(b) provides that VA shall make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain (emphasis 
added).  38 U.S.C.A. § 5103A(b).  The Board observes that, 
already of record, are VA treatment record and numerous VA 
examinations reports dated from the time the veteran filed 
his claim in October 2000 through March 2005.  Such 
sufficiently speak to the criteria necessary to establish 
entitlement to assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only.  Moreover, 
as entitlement to SSA disability benefits was established in 
approximately, or prior to, October 2000, such records would 
not adequately address the current severity of the veteran's 
back disability, which he currently contends results in the 
loss of use of his feet and lower extremities.  Therefore, 
the Board finds that SSA records, as pertinent to the 
veteran's claimed back condition, are not relevant to his 
pending claim and, as such, there is no violation of the duty 
to assist by VA in this regard.  See Loving v. Nicholson, 19 
Vet. App. 96 (2005).  Moreover, the veteran was provided with 
VA examinations in June 2000, June 2003, and March 2005 which 
adequately address the severity of his service-connected back 
disability.  Based on these facts, the Board concludes that 
the medical evidence of record is sufficient to evaluate the 
veteran's claim without further examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soynini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Entitlement to Automobile and Adaptive Equipment or for 
Adaptive Equipment Only

To warrant entitlement to automobile and adaptive equipment 
under 38 U.S.C.A. § 3901(a), the evidence must demonstrate a 
service-connected disability resulting in the loss, or 
permanent loss of use, of one or both feet or one or both 
hands; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2005).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of one or both knees 
or one or both hips due to service-connected disability. 38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv) (2005). 

The veteran is service-connected for post-traumatic 
degenerative joint disease and degenerative disc disease of 
the lumbar spine with radiculopathy, currently evaluated as 
60 percent disabling, and adjustment disorder with depressed 
mood and alcohol dependence, currently evaluated as 30 
percent disabling.  At his June 2004 RO hearing, January 2006 
Board hearing, and in documents of record, the veteran 
contends that he is no longer capable of taking steps and the 
most he can do is try to stand in place a couple of times a 
day if he felt well enough.  He states that he either uses 
forearm crutches or a wheelchair at all times.  Essentially, 
the veteran alleges that he has lost the use of his feet as a 
result of his service-connected back disability and, as such, 
is entitled to automobile and adaptive equipment or for 
adaptive equipment only.

Pertinent to the issue of whether the veteran is entitled to 
automobile and adaptive equipment, the evidence of record 
fails to show that his visual acuity in both eyes is 
permanently impaired as a result of service-connected 
disability.  As such, the Board has considered whether a 
service-connected disability has resulted in the loss, or 
permanent loss of use, of one or both feet or one or both 
hands.  Initially, the Board notes that the veteran has not 
argued that his mental disability has rendered his hands or 
feet useless, rather he has based his claim of entitlement to 
automobile and adaptive equipment on the resulting impairment 
from his back disability.  Also, the Board observes that the 
veteran has not alleged, nor does the record show that he has 
loss the use of his hands; however, as indicated above, he 
has in essence claimed that his service-connected back 
disability has rendered his feet useless.  Therefore, the 
Board has examined the evidence as set forth below; however, 
finds that such does not support a finding that the veteran's 
service-connected back disability has resulted in the loss, 
or permanent loss of use, of one or both feet.  

A June 2000 VA examination shows that the veteran needed 
Canadian crutches for ambulation.  VA treatment records show 
that, in February 2002, the veteran walked with difficulty, 
using a cane and favoring his right leg.  Such records also 
reflect that the veteran had been in a wheelchair since July 
2002 due to left lower extremity weakness and low back pain.  
He had previously been on forearm crutches for two years.  In 
June 2003, the veteran was able to ambulate only a few feet 
very slowly and cautiously while holding on to his wife for 
support and it was noted that he needed the assistance of his 
wife to transfer out of the wheelchair.  A June 2003 VA 
examination further revealed that the veteran needed crutches 
to walk, otherwise he would fall.  He also used a wheelchair.  
It was noted that the veteran was able to walk to the 
examining table and had been able to take approximately five 
steps without a limp; however, when he reached the table, he 
buckled his knees.  

In July 2003, VA treatment records show that the veteran 
requested a light weight wheelchair as his current chair was 
too heavy for his wife to lift.  It was noted that, with 
regard to his ambulation status, he was able ambulate about 
50 feet and then he stopped for pain.  An October 2003 VA 
neurology record reflects that the veteran's service-
connected back disability resulted in pain in the lumbar area 
with radiation down his left leg.  It was noted that he was 
able to walk a few steps with some support or a cane, but was 
in his wheelchair for most of the day.  When he stood, he 
either was limited by an increase in his back pain or he had 
intermittent acute pain in his left knee that caused him to 
collapse.  The veteran had intermittent worsening of his 
weakness associated with flare-ups of his back pain. 

At his March 2005 VA examination, it was noted that the 
veteran had complaints of low back pain with radiating pain 
down his left leg as well as numbness in his lower 
extremities.  The veteran stated that he used forearm 
crutches and stated that he only ambulated three feet just 
transferring from his wheelchair to the commode and bed.  He 
indicated that he used the wheelchair for transportation and 
mobility since 2002 and was dependent with ambulation, with 
the use of forearm crutches, for only a few feet.  The 
examiner observed that, when the veteran transferred from the 
wheelchair to the chair, which was less than three feet away, 
he had an unsteady gait and almost fell.  After conducting a 
physical examination and diagnostic tests, the examiner 
concluded that the veteran had chronic low back pain with 
lumbar radiculopathy.  The examiner stated that the veteran 
had limited mobility with the use of his forearm crutches and 
he was unable to bear weight fully due to an increase in low 
back pain.  The examiner also indicated that the veteran's 
balance was unsteady, he had difficulty with propulsion of 
each lower extremity, and needed to use the wheelchair for 
mobility in order to reduce the risk of falling.  

Therefore, the Board finds that, while the veteran has 
limited use of his lower extremities, there is no evidence 
showing that his service-connected back disability has 
resulted in the loss, or permanent loss of use, of one or 
both feet.  As such, the veteran is not entitled to 
automobile and adaptive equipment under 38 U.S.C.A. § 
3901(a);  38 C.F.R. § 3.808(a) (2005).

Moreover, as the evidence of record fails to demonstrate that 
the veteran has ankylosis of one or both knees or one or both 
hips as a result of his service-connected back or mental 
disability, the Board finds that he is not entitled to 
adaptive equipment for an automobile.  38 U.S.C.A. § 
3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(1)(iv) (2005). 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant).  However, as the preponderance of the evidence 
is against the veteran's claim of entitlement to automobile 
and adaptive equipment or for adaptive equipment only, the 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  Id.   


III. Entitlement to Specially Adapted Housing or a Special 
Home Adaptation Grant

To establish entitlement to specially adapted housing, the 
evidence must demonstrate that the veteran has a service-
connected disability that results in (1) the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
(2) blindness in both eyes, having only light perception, 
plus the anatomical loss, or loss of use, of one lower 
extremity; (3) the loss, or loss of use, of one lower 
extremity together with residuals of an organic disease or 
injury which so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or, (4) the loss, 
or loss of use, of one lower extremity together with the 
loss, or loss of use, of one upper extremity which so affects 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair. 38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2005).

As indicated previously, the record reflects that the veteran 
contends that he is no longer capable of taking steps and the 
most he can do is try to stand in place a couple of times a 
day if he felt well enough.  He states that he either uses 
forearm crutches or a wheelchair at all times.  Essentially, 
the veteran alleges that he has lost the use of his lower 
extremities as a result of his service-connected back 
disability and, as such, is entitled to specially adapted 
housing or, in the alternative, a special home adaptation 
grant.

As set forth in the preceding section, the evidence of record 
demonstrates that the veteran's service-connected back 
disability has resulted in the loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  While the veteran 
is still capable of using his legs in an extremely limited 
fashion, the Board finds that, as a practical matter, he 
cannot ambulate without the assistance of a cane, crutches, 
or a wheelchair.  Specifically, at his most recent VA 
examination conducted in March 2005, the examiner stated that 
the veteran had limited mobility with the use of his forearm 
crutches and he was unable to bear weight fully due to an 
increase in low back pain.  The examiner also indicated that 
the veteran's balance was unsteady, he had difficulty with 
propulsion of each lower extremity, and needed to use the 
wheelchair for mobility in order to reduce the risk of 
falling.  Moreover, the remainder of the evidence of record 
demonstrates that the veteran was issued a wheelchair in July 
2002 and, for the two years prior to that, used forearm 
crutches or a cane in order to ambulate.  Therefore, the 
Board finds that the veteran is entitled to specially adapted 
housing under the provisions of 38 U.S.C.A. § 2101(a) (West 
2002); 38 C.F.R. § 3.809 (2005). 

VA regulations provide that, where entitlement to specially 
adapted housing is not established, an applicant may 
nevertheless qualify for a special home adaptation grant.  
However, as the Board has granted entitlement to specially 
adapted housing herein, it is not necessary to discuss 
whether the veteran is entitled in the alternative to a 
special home adaptation grant as such issue is moot.  


ORDER

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.

Entitlement to specially adapted housing is granted, subject 
to the laws and regulations governing the award of such 
benefit.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


